IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA                : No. 93 MM 2019
                                            :
                                            :
              v.                            :
                                            :
                                            :
COURT OF COMMON PLEAS JUDGE                 :
MARIA L. DANTOS                             :
                                            :
                                            :
PETITION OF: ISAAC B. PEARSON               :


                                      ORDER



PER CURIAM

      AND NOW, this 24th day of October, 2019, the “Writ of Mandamus” is DENIED.

The Prothonotary is DIRECTED to strike the judge’s name from the caption.